Order entered June 5, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00454-CR

                     EX PARTE WILLIAM THOMAS NICHOLAS, JR.

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MC15-A0588-L

                                             ORDER
       On May 20, 2015, this Court ordered the Dallas County Clerk to file a supplemental

clerk’s record containing the trial court’s written order ruling on appellant’s application for writ

of habeas corpus. The supplemental clerk’s record filed on May 22, 2015 contains a docket

sheet with a notation reflecting the trial court’s February 10, 2015 denial of the application for

writ of habeas corpus. However, that docket sheet entry does not satisfy our requirement of a

written order.

       Accordingly, we ORDER John Warren, Dallas County Clerk, to file by 5:00 p.m. on

WEDNESDAY, JUNE 10, 2015, a supplemental clerk’s record containing the document

entitled “Court’s Supplemental Order and Findings of Fact and Conclusions of Law” that

reduces to writing the trial court’s ruling on appellant’s application for writ of habeas corpus.

       The Court DENIES appellant’s June 4, 2015 “Motion for Estoppel.”
       Appellant’s brief will now be due by June 22, 2015. The State’s brief will now be due

by July 7, 2015.

       The appeal remains set for submission on July 30, 2015.

       We DIRECT the Clerk to send copies of this order to John Warren, Dallas County Clerk;

William Nicholas; and the Dallas County District Attorney’s Office.



                                                   /s/    ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE